EXHIBIT 10.11

 

CATERPILLAR INC.

SUPPLEMENTAL DEFERRED

COMPENSATION PLAN

 

(As Amended and Restated through October 18, 2010)

 

--------------------------------------------------------------------------------


 

Caterpillar Inc.

Supplemental Deferred Compensation Plan

(As Amended and Restated through October 18, 2010)

 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I DEFINITIONS

 

1

1.1

 

General

 

1

1.2

 

Construction

 

5

 

 

 

 

 

ARTICLE II ELIGIBILITY; ADOPTION BY AFFILIATES

 

5

2.1

 

Eligibility and Participation

 

5

2.2

 

Discontinuance of Participation

 

6

2.3

 

Resumption of Participation

 

6

2.4

 

Adoption by Affiliates

 

6

 

 

 

 

 

ARTICLE III DEFERRALS, MATCHING AND NON-ELECTIVE CONTRIBUTION CREDITS

 

7

3.1

 

Deferral Agreement

 

7

3.2

 

Timing of Deferral Elections and Automatic Participation

 

7

3.3

 

Deferrals

 

9

3.4

 

Matching Credits

 

9

3.5

 

Non-Elective Contribution Credits

 

10

3.6

 

Certain Deferrals and Matching Credits

 

11

3.7

 

Allocation Among Affiliates

 

11

3.8

 

Deferrals Attributable to Qualified Military Service

 

11

3.9

 

Additional Deferral Election Period in 2010

 

11

 

 

 

 

 

ARTICLE IV VESTING

 

12

4.1

 

Vesting of Non-Elective Contribution Account

 

12

4.2

 

Vesting of All Other Accounts

 

12

 

 

 

 

 

ARTICLE V INVESTMENT OF ACCOUNTS

 

12

5.1

 

Adjustment of Accounts

 

12

5.2

 

Investment Direction

 

12

5.3

 

Special Company Stock Fund Provisions

 

14

5.4

 

Application to Beneficiaries

 

15

 

 

 

 

 

ARTICLE VI DISTRIBUTIONS

 

16

6.1

 

Limitation on Right to Receive Distribution

 

16

6.2

 

General Right to Receive Distribution

 

16

6.3

 

Amount of Distribution

 

16

6.4

 

Form of Distribution

 

16

6.5

 

Timing of Distribution

 

17

6.6

 

Changes in Time and Form of Distribution

 

17

6.7

 

Special Election Period for 2007

 

17

6.8

 

Default Provisions for Certain Participants Relating to 2010 Election Period

 

19

 

i

--------------------------------------------------------------------------------


 

Caterpillar Inc.

Supplemental Deferred Compensation Plan

(As Amended and Restated through October 18, 2010)

 

Table of Contents

(continued)

 

 

 

 

 

Page

 

 

 

 

 

6.9

 

Payment Upon Death

 

19

6.10

 

Payment Upon Unforeseeable Emergency

 

20

6.11

 

Payment Upon Re-Employment

 

20

6.12

 

Withholding

 

20

6.13

 

Ban on Acceleration of Benefits

 

20

 

 

 

 

 

ARTICLE VII SPIN-OFF FROM SEIP AND DEIP

 

21

7.1

 

General

 

21

7.2

 

Amounts Spun-Off

 

21

7.3

 

Allocation and Investment of SEIP and DEIP Amounts

 

21

7.4

 

Deferral Elections

 

21

7.5

 

Distribution Elections

 

22

7.6

 

Effective Date of Spin-Off

 

22

 

 

 

 

 

ARTICLE VIII ADMINISTRATION OF THE PLAN

 

22

8.1

 

General Powers and Duties

 

22

8.2

 

Claims Procedures

 

23

 

 

 

 

 

ARTICLE IX AMENDMENT

 

23

9.1

 

Amendment

 

23

9.2

 

Effect of Amendment

 

24

9.3

 

Termination

 

24

 

 

 

 

 

ARTICLE X GENERAL PROVISIONS

 

24

10.1

 

Participant’s Rights Unsecured

 

24

10.2

 

No Guaranty of Benefits

 

24

10.3

 

No Enlargement of Employee Rights

 

24

10.4

 

Section 409A Compliance

 

24

10.5

 

Spendthrift Provision

 

24

10.6

 

Domestic Relations Orders

 

25

10.7

 

Incapacity of Recipient

 

25

10.8

 

Successors

 

25

10.9

 

Limitations on Liability

 

25

10.10

 

Conflicts

 

25

10.11

 

Overpayments

 

25

 

ii

--------------------------------------------------------------------------------


 

CATERPILLAR INC.

SUPPLEMENTAL DEFERRED COMPENSATION PLAN

 

PREAMBLE

 

By a document executed March 21, 2007, Caterpillar Inc. (the “Company”)
established the Caterpillar Inc. Supplemental Deferred Compensation Plan (the
“Plan”), effective January 1, 2005. The purpose of the Plan is to provide
additional income deferral and investment opportunities to a select group of
management or highly compensated employees who are eligible to participate in
certain tax-qualified 401(k) plans sponsored by the Company.  Subsequent to the
establishment of the Plan, final regulations were promulgated under Section 409A
of the Code, necessitating changes to the Plan retroactive to its adoption which
were reflected in a document executed by the Company on December 17, 2007.  The
Company now desires to amend the Plan to reflect certain changes to the
tax-qualified 401(k) plans sponsored by the Company.  By execution of this
document, the Company hereby amends and restates the Plan in its entirety
generally effective as of January 1, 2011.

 

ARTICLE I

DEFINITIONS

 

1.1                               General.  When a word or phrase appears in the
Plan with the initial letter capitalized, and the word or phrase does not begin
a sentence, the word or phrase shall generally be a term defined in this
Article I.  The following words and phrases used in the Plan with the initial
letter capitalized shall have the meanings set forth in this Article I, unless a
clearly different meaning is required by the context in which the word or phrase
is used or the word or phrase is defined for a limited purpose elsewhere in the
Plan document:

 

(a)                                  “401(k) Plan” means either: the
401(k) Retirement Plan or the 401(k) Savings Plan depending upon which plan the
Participant is eligible to make elective deferrals (without regard to the
limitations of Sections 402(g) or 401(a)(17) of the Code) or to receive Company
non-elective contributions as of the date the Participant’s corresponding
credits under this Plan are determined.

 

(b)                                  “401(k) Plan Compensation” means the Base
Pay and Incentive Compensation taken into account for purposes of the Company
non-elective contributions under the 401(k) Plan.

 

(c)                                  “401(k) Retirement Plan” means the
Caterpillar 401(k) Retirement Plan, as such plan may be amended or any successor
to such plan.

 

(d)                                  “401(k) Savings Plan” means the Caterpillar
401(k) Savings Plan, as such plan may be amended or any successor to such plan.

 

(e)                                  “Adopting Affiliate” means any Affiliate
that has been authorized by the Company to adopt the Plan and which has adopted
the Plan in accordance with Section 2.4.  All Affiliates that adopted the Plan
on or before the Effective Date and that had not terminated such adoption shall
continue to be Adopting Affiliates of the Plan.

 

--------------------------------------------------------------------------------


 

(f)                                    “Affiliate” means a parent business that
controls, or a subsidiary business that is controlled by, the Company.

 

(g)                                 “Base Pay” means the base salary paid to a
Participant as determined in accordance with the established pay practices of
the Company and Adopting Affiliates.  Base Pay shall include any lump-sum base
salary adjustment and any variable base pay.

 

(h)                                 “BFC” means the Benefit Funds Committee of
the Company, which is the committee formed by resolution of the Board of
Directors of the Company, and which has the responsibility and authority to
ensure the proper operation and management of the financial aspects of the
401(k) Plan.

 

(i)                                    “Board” means the Board of Directors of
the Company, or any authorized committee of the Board.

 

(j)                                    “Code” means the Internal Revenue Code of
1986, as amended from time to time, and any regulations promulgated thereunder.

 

(k)                                “Company” means Caterpillar Inc., and, to the
extent provided in Section 10.8 below, any successor corporation or other entity
resulting from a merger or consolidation into or with the Company or a transfer
or sale of substantially all of the assets of the Company.

 

(l)                                    “Company Stock” means common stock issued
by the Company.

 

(m)                              “Company Stock Fund” means the Investment Fund
described in Section 5.3.

 

(n)                                 “Deferral Agreement” means the deferral
agreement(s) described in Section 3.1 that are entered into by a Participant
pursuant to the Plan.

 

(o)                                  “DEIP” means the Caterpillar Inc. Deferred
Employees’ Investment Plan, as amended.

 

(p)                                  “Director” means the Company’s Director of
Compensation + Benefits.

 

(q)                                  “Disability” or “Disabled” means that a
Participant is determined to be totally disabled by the United States Social
Security Administration.

 

(r)                                  “Distribution Election Form” means the
election form by which a Participant elects the time and manner in which his
accounts shall be distributed pursuant to Sections 6.4 and 6.5.  The Plan
Administrator may, in his sole discretion, require two separate Distribution
Election Forms for purposes of making distributions regarding the time and
manner in which accounts will be distributed, respectively.

 

(s)                                  “Effective Date” means January 1, 2011,
except as otherwise provided herein.

 

2

--------------------------------------------------------------------------------


 

(t)                                    “Eligible Pay” means Base Pay minus any
Supplemental Deferrals of Base Pay.

 

(u)                                 “Excess Deferral Account” means the
bookkeeping account maintained pursuant to the Plan to record amounts deferred
under Section 3.3(b).

 

(v)                                   “Excess Deferrals” means the deferrals
allocated to a Participant’s Excess Deferral Account in accordance with
Section 3.3(b).

 

(w)                                “Excess Matching Credit Account” means the
bookkeeping account maintained pursuant to the Plan to record the amounts
credited to a Participant in accordance with Section 3.4(b).

 

(x)                                  “Excess Matching Credits” means the
matching credits allocated to a Participant’s Excess Matching Credit Account in
accordance with Section 3.4(b).

 

(y)                                  “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time, and any regulations
promulgated thereunder.

 

(z)                                  “ESTIP” means the Caterpillar Inc.
Executive Short-Term Incentive Plan, as amended or any predecessor or successor
to such plan.

 

(aa)                            “Incentive Compensation” means STIP Pay, LTCPP
Pay and Lump-Sum Awards.

 

(bb)                            “Investment Fund” means the notional investment
funds established by the terms of the Plan pursuant to Article V.

 

(cc)                            “LTCPP Pay” means the amounts designated by the
Company as a cash-based performance award under the “Long-Term Cash Performance
Plan” and paid pursuant to the terms of the Caterpillar Inc. 2006 Long-Term
Incentive Plan (or any successor to such plan).  Performance awards under the
“Long-Term Cash Performance Plan” that are paid pursuant to the terms of the
Caterpillar Inc. 2006 Long-Term Incentive Plan (or any successor to such plan)
in the form of Company Stock are not LTCPP Pay hereunder.

 

(dd)                            “Lump-Sum Award” means the discretionary
lump-sum cash awards paid to employees pursuant to the uniform and
nondiscriminatory pay practices of the Company or an Affiliate, but not
including any lump-sum base salary adjustment.

 

(ee)                            “Maximum Matching Contribution Percentage” means
100% if the Participant participates in the 401(k) Retirement Plan and 50% if
the Participant participates in the 401(k) Savings Plan.  For purposes of this
Section 1.1(ee), an individual participates in a plan if such individual is
eligible to make elective deferrals under such plan (without regard to the
limitations of Sections 402(g) or 401(a)(17) of the Code).

 

(ff)                                “NEC Eligible Pay” means the sum of Base Pay
and Incentive Compensation minus the sum of LTCPP Pay and 401(k) Plan
Compensation. The Plan

 

3

--------------------------------------------------------------------------------


 

Administrator shall determine NEC Eligible Pay for all Participants in a uniform
and non-discriminatory manner.

 

(gg)                          “Non-Elective Contribution Account” means the
bookkeeping account maintained pursuant to the Plan to record amounts credited
under Section 3.5.

 

(hh)                          “Non-Elective Contribution Credits” means the
non-elective contribution credits allocated to a Participant’s Non-Elective
Contribution Account in accordance with Section 3.5.

 

(ii)                                “Participant” means an employee of the
Company or any Adopting Affiliate who satisfies the eligibility requirements for
participation in the Plan and who affirmatively elects to participate in the
Plan pursuant to Section 2.1, or who becomes a Participant pursuant to
Section 3.2(c)(2) or Section 3.9(c).

 

(jj)                                “Plan” means the Caterpillar Inc.
Supplemental Deferred Compensation Plan, as set forth herein and as it may be
amended from time to time.

 

(kk)                        “Plan Administrator” means the Director.

 

(ll)                                “Plan Year” means the calendar year.

 

(mm)                    “Points” means “Points” as such term is defined under
the 401(k) Plan.

 

(nn)                          “Qualified Military Service” means service by a
Participant or employee in the armed forces of the United States of a character
that entitles the Participant or employee to re-employment under the Uniformed
Services Employment and Reemployment Rights Act of 1994, but only if the
Participant or employee is re-employed during the period following such service
in which his right of re-employment is protected by such Act.

 

(oo)                            “SEIP” means the Caterpillar Inc. Supplemental
Employees’ Investment Plan, as amended.

 

(pp)                            “Separation from Service” means separation from
service as determined in accordance with any regulations, rulings or other
guidance issued by the Department of the Treasury pursuant to
Section 409A(a)(2)(A)(i) of the Code, as it may be amended or replaced from time
to time.

 

(qq)                            “Specified Employee” means a “key employee” as
defined in Section 416(i) of the Code without regard to Section 416(i)(5) and
determined in accordance with Section 409A(a)(2)(B)(i) of the Code.

 

(rr)                            “Supplemental Deferral Account” means the
bookkeeping account maintained pursuant to the Plan to record amounts deferred
under Section 3.3(a).

 

(ss)                            “Supplemental Deferrals” means the deferrals
allocated to a Participant’s Supplemental Deferral Account in accordance with
Section 3.3(a).

 

4

--------------------------------------------------------------------------------


 

(tt)                                “Supplemental Matching Credit Account” means
the bookkeeping account maintained pursuant to the Plan to record the amounts
credited to a Participant in accordance with Section 3.4(a).

 

(uu)                          “Supplemental Matching Credits” means the matching
credits allocated to a Participant’s Supplemental Matching Credit Account in
accordance with Section 3.4(a).

 

(vv)                              “STIP” means the Caterpillar Inc. Short-Term
Incentive Plan, as amended or any successor to such plan.

 

(ww)                        “STIP Pay” means amounts paid to employees of the
Company or an Adopting Affiliate pursuant to the terms of STIP and/or ESTIP.

 

(xx)                            “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  For purposes of the Plan, an “Unforeseeable Emergency” shall not
include a Participant’s need to send his or her child to college or a
Participant’s desire to purchase a home. Any determination as to whether a
Participant has incurred an Unforeseeable Emergency shall be made in the sole
discretion of the Plan Administrator in accordance with rules prescribed
pursuant to Section 409A of the Code.

 

(yy)                            “Valuation Date’’ means each day of the Plan
Year on which the New York Stock Exchange is open for trading.

 

1.2                               Construction.  The masculine gender, when
appearing in the Plan, shall include the feminine gender (and vice versa), and
the singular shall include the plural, unless the Plan clearly states to the
contrary.  Headings and subheadings are for the purpose of reference only and
are not to be considered in the construction of the Plan.  If any provision of
the Plan is determined to be for any reason invalid or unenforceable, the
remaining provisions shall continue in full force and effect.  All of the
provisions of the Plan shall be construed and enforced according to the laws of
the State of Illinois without regard to conflict of law principles and shall be
administered according to the laws of such state, except as otherwise required
by ERISA, the Code, or other Federal law.

 

ARTICLE II

ELIGIBILITY; ADOPTION BY AFFILIATES

 

2.1                               Eligibility and Participation.  An employee
shall be eligible to participate in the Plan as of the first day of the month
next following the date that he (a) is in salary grade 28 or higher pursuant to
the Company’s standard salary grades; and (b) is eligible to make elective
deferrals to either the 401(k) Retirement Plan or the 401(k) Savings Plan,
provided, that, (i) for an employee first promoted to salary grade 28 or higher,
clause (a) shall be satisfied after the employee’s supervisor has completed all
administrative requirements to effect such promotion; and (ii) clause (b) shall
not apply if he had already made elective deferrals equal to or in excess of the
applicable dollar amount for purposes of Section 402(g) of the Code and (if
applicable) catch-up contributions equal to or in excess of the applicable
dollar amount for purposes of

 

5

--------------------------------------------------------------------------------


 

Sections 402(g) and 414(v)(2)(B) of the Code or he had already received
compensation in excess of the applicable dollar limitation under
Section 401(a)(17) of the Code, for such calendar year. Notwithstanding the
foregoing, if an employee is employed in a division of the Company or by an
Affiliate that does not use the Company’s standard salary grades, such employee
shall be eligible to participate in the Plan if he (1) is in a salary grade that
is considered in all respects to be the equivalent of a salary grade 28 or
higher pursuant to the Company’s standard salary grades; and (2) is eligible to
make elective deferrals to either the 401(k) Retirement Plan or the
401(k) Savings Plan, provided, that, clauses (1) and (2) shall be subject to the
rules described in clauses (a) and (b) of this Section 2.1. The Plan
Administrator shall determine in a uniform and nondiscriminatory manner whether
a salary grade is equivalent for this purpose.

 

2.2                               Discontinuance of Participation.  The Plan
Administrator shall discontinue an individual’s active participation in the Plan
if the individual is no longer in a salary grade of 28 or higher (or the
equivalent, as described above), or no longer is eligible to make elective
deferrals to either the 401(k) Retirement Plan or the 401(k) Savings Plan (other
than by reason of the individual’s elective deferrals during a calendar year
reaching the applicable dollar limitation under Section 402(g)(1) of the Code or
the individual’s receiving compensation for the calendar year in excess of the
applicable dollar limitation under Section 401(a)(17) of the Code).  If an
individual’s active participation is discontinued, the individual’s Deferral
Agreements shall be cancelled and the individual will not be entitled to make
Deferrals or to receive Matching Credits or Non-Elective Contribution Credits
under the Plan. The individual will not be entitled to receive a distribution,
however, until the occurrence of another event (e.g., death or Separation from
Service) that entitles the Participant to receive a distribution.  The
Participant’s accounts will continue to be adjusted to reflect investment
earnings or losses in accordance with Section 5.1 until the accounts are
distributed.

 

2.3                               Resumption of Participation.  With respect to
an individual whose participation in the Plan was discontinued and who
subsequently meets the eligibility requirements to resume active participation
in the Plan, such employee shall (1) be permitted to complete a new Deferral
Agreement during the annual election period described in Section 3.1(a) in
accordance with procedures established by the Plan Administrator, subject to the
applicable restrictions in Sections 3.1 and 3.2, and (2) be entitled to receive
Non-Elective Contribution Credits subject to Section 3.5 with respect to NEC
Eligible Pay for services to be performed beginning as of the first day of the
month next following the date that the individual meets the eligibility
requirements to resume active participation in the Plan.

 

2.4                               Adoption by Affiliates.  An employee of an
Affiliate may not become a Participant in the Plan unless the Affiliate has
previously adopted the Plan.  An Affiliate of the Company may adopt the Plan
only with the approval of the Company.  By adopting the Plan, the Affiliate
shall be deemed to have agreed to assume the obligations and liabilities imposed
upon it by the Plan, agreed to comply with all of the other terms and provisions
of the Plan, delegated to the Plan Administrator (and the BFC as applicable) the
power and responsibility to administer the Plan with respect to the Affiliate’s
employees, and delegated to the Company the full power to amend or terminate the
Plan with respect to the Affiliate’s employees.  Notwithstanding the foregoing,
an Affiliate that has previously adopted the Plan may terminate its
participation in the Plan in accordance with such rules and procedures that are
promulgated by the Company.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III

DEFERRALS, MATCHING AND NON-ELECTIVE CONTRIBUTION CREDITS

 

3.1                               Deferral Agreement.

 

(a)                                  General.  In order to make Supplemental
Deferrals and/or Excess Deferrals, a Participant must complete a Deferral
Agreement in the form and during the election period prescribed by the Plan
Administrator.  In the Deferral Agreement, the Participant shall agree to reduce
his compensation in exchange for Supplemental Deferrals and/or Excess
Deferrals.  The Deferral Agreement shall be delivered to the Plan Administrator
by the time specified in Section 3.2.  At the end of the election period
prescribed by the Plan Administrator, an election made by a Participant pursuant
to a Deferral Agreement shall be irrevocable with respect to the Plan Year
covered by the election.

 

(b)                                  Initial Deferral Agreement.

 

(1)                                 Deferrals Prior to March 26, 2007.  Except
as otherwise provided in paragraph (b)(2) below, a Participant shall not be
permitted to make Supplemental Deferrals and/or Excess Deferrals pursuant to
this Plan prior to March 26, 2007.

 

(2)                                 SEIP and DEIP.  The deferral elections made
pursuant to SEIP and DEIP relating to amounts to be deferred in 2007 on and
after March 26, 2007 shall apply to the Plan as provided in Section 7.4.

 

(c)                                  Revocation.  The Plan Administrator shall
terminate a Participant’s election to make Supplemental Deferrals and/or Excess
Deferrals if the Participant has made a withdrawal due to Unforeseeable
Emergency as provided in Section 6.10, but only to the extent that terminating
the election would help the Participant to meet the related emergency need;
provided that, any such Participant shall be permitted to complete a new
Deferral Agreement during the annual election period described in
Section 3.l(a), subject to the applicable restrictions in this Section 3.1 and
Section 3.2. Similarly, a Participant shall terminate an election to make
Supplemental Deferrals and/or Excess Deferrals if such termination is required
for the Participant to obtain a hardship distribution from the 401(k) Plan and
permitted under Section 409A of the Code; provided that, (1) notwithstanding the
foregoing, such termination shall apply only to the Participant’s Supplemental
Deferrals and/or Excess Deferrals that would have been made during the six-month
period following receipt of the hardship distribution, and (2) following such
termination, unless the Participant makes a different deferral election during
the annual election period described in Section 3.l(a), the Plan Administrator
shall automatically reinstate the Participant’s deferral election to make
Supplemental Deferrals and/or Excess Deferrals in effect immediately prior to
receipt of the hardship distribution as soon as administratively practicable
after the end of such six-month period.

 

3.2                               Timing of Deferral Elections and Automatic
Participation.

 

(a)                                  Deferral of Base Pay.  Except as provided
in Section 3.2(c), Deferral Agreements that relate to the deferral of Base Pay
(including Supplemental Deferrals pursuant to Section 3.3(a) and Excess
Deferrals pursuant to Section 3.3(b)) shall be completed by the Participant and
delivered to the Plan Administrator prior to the beginning of the Plan Year in

 

7

--------------------------------------------------------------------------------


 

which the Base Pay to be deferred is otherwise payable to the Participant.  The
Deferral Agreement will remain in effect from year-to-year until changed by the
Participant in accordance with the preceding sentence.  The Plan Administrator,
in his discretion, may require an earlier time by which the election to defer
Base Pay must be completed.  Notwithstanding any provision of the Plan to the
contrary, a Deferral Agreement shall also apply to Base Pay paid to a
Participant after the Participant’s Separation from Service but within a time
period identified by the Plan Administrator in its sole discretion and in a
uniform and non-discriminatory manner, which time period shall not exceed two
and one-half months from the date of the Participant’s Separation from Service.

 

(b)           Deferral of Incentive Compensation.  Deferral Agreements that
relate to the deferral of Incentive Compensation shall be completed by the
Participant and delivered to the Plan Administrator prior to the date that is
six months before the end of the performance period to which the Incentive
Compensation relates.  The Deferral Agreement will remain in effect with respect
to all future Incentive Compensation until changed by the Participant in
accordance with the preceding sentence.  The Plan Administrator, in his
discretion, may require an earlier time by which the election to defer Incentive
Compensation must be completed.  In addition, the Plan Administrator, in his
discretion, may require that Participants make separate elections for one or
more different types of Incentive Compensation (e.g., STIP Pay, LTCPP Pay and
Lump-Sum Awards).  Notwithstanding any provision of the Plan to the contrary, a
Deferral Agreement shall also apply to Incentive Compensation paid to a
Participant after the Participant’s Separation from Service but within a time
period identified by the Plan Administrator in its sole discretion and in a
uniform and non-discriminatory manner, which time period shall not exceed two
and one-half months from the date of the Participant’s Separation from Service.

 

(c)           Initial Deferral Election.

 

(1)           General.  For the Plan Year in which an eligible employee first
becomes eligible to participate in the Plan (but only if the eligible employee
has never been eligible to participate in another “account balance plan,” other
than a separation pay plan, of the Company or an Affiliate that is aggregated
with the Plan under Section 409A of the Code), the Participant may elect to make
Supplemental Deferrals and Excess Deferrals by completing and delivering a
Deferral Agreement within 28 days commencing with the date the Participant first
becomes eligible to participate in the Plan pursuant to Section 2.1. Any such
Deferral Agreement shall take effect with respect to compensation for services
to be performed beginning as of the first day of the month immediately following
the date of any such election.

 

(2)           Automatic Participation and Default Elections for Certain Eligible
Employees.  Any eligible employee described in paragraph (1) of this
Section 3.2(c) who does not complete and deliver a Deferral Agreement within 28
days commencing with the date that the employee first becomes eligible to
participate in the Plan pursuant to Section 2.1 will become a Participant as of
the first day of the next month.  Any such Participant will be eligible for
Non-Elective Contribution Credits under Section 3.5 but will not make Deferrals
under Section 3.3 or receive Matching Credits under Section 3.4 until such
Participant makes an election in accordance with Section 3.2(a) or 3.2(b), as
applicable.  The investment elections and distribution elections of any such
Participant shall be determined pursuant to the applicable provisions of
Sections 5.2 and Article VI, respectively.  The provisions of this Section shall
also

 

8

--------------------------------------------------------------------------------


 

apply to an employee who becomes eligible to participate in the Plan from
September 26, 2010 through December 31, 2010 who fails to complete and deliver a
Deferral Agreement within 30 days commencing with the date the employee first
becomes eligible under the terms of the Plan in effect immediately prior to
January 1, 2011.

 

(3)           Re-Employment.  The provisions of this paragraph (c) permitting an
eligible employee to elect to make Supplemental Deferrals and Excess Deferrals
shall not apply to a Participant who: (i) incurs a Separation from Service;
(ii) is subsequently re-employed by the Company or an Affiliate; and (iii) at
any time during such period of re-employment meets the eligibility requirements
for active participation in the Plan pursuant to Section 2.1.  However, an
eligible employee described in this paragraph (c) will be permitted to, within
the applicable period described in this paragraph (c), make a distribution
election in accordance with Article VI.

 

(d)           Deferral Elections Upon Re-Employment.  A Participant who:
(1) incurs a Separation from Service; (2) is subsequently re-employed by the
Company or an Affiliate; and (3) at any time during such period of re-employment
meets the eligibility requirements for active participation in the Plan pursuant
to Section 2.1 shall be only permitted to make a deferral election of Base Pay
(including Supplemental Deferrals pursuant to Section 3.3(a) and Excess
Deferrals pursuant to Section 3.3(b)) or a deferral election of Incentive
Compensation during such period of re-employment by completing a Deferral
Agreement in accordance with procedures established by the Plan Administrator,
subject to the applicable restrictions in Section 3.1 and this Section 3.2.

 

3.3          Deferrals.

 

(a)           Supplemental Deferrals.  Any Participant may elect to supplement
the deferrals made pursuant to the 401(k) Plan by deferring, pursuant to a
Deferral Agreement, the receipt of up to 70% (designated in whole percentages)
of the Base Pay and/or up to 70% (designated in whole percentages) of the
Incentive Compensation, otherwise payable to the Participant by the Company or
an Adopting Affiliate in any Plan Year.  The amount deferred pursuant to this
paragraph (a) shall be allocated to the Supplemental Deferral Account maintained
for the Participant.

 

(b)           Excess Deferrals.  Any Participant may elect to defer, pursuant to
a Deferral Agreement, the receipt of 6% of the Eligible Pay otherwise payable to
him by the Company or an Adopting Affiliate in any Plan Year.  A Participant’s
election to receive Excess Deferrals shall only apply to the Eligible Pay not
recognized in 401(k) Plan Compensation during the Plan Year.  The amount
deferred pursuant to this paragraph (b) shall be allocated to the Excess
Deferral Account maintained for the Participant.

 

3.4          Matching Credits.  As soon as administratively practicable
following the last day of each Plan Year (or more frequently in the sole
discretion of the Plan Administrator), the Plan Administrator shall allocate
matching credits to the Participant’s accounts for that Plan Year as follows:

 

(a)           Supplemental Matching Credit.  The Supplemental Matching Credit
shall be in an amount equal to: (1) 6% times the Maximum Matching Contribution
Percentage of

 

9

--------------------------------------------------------------------------------


 

Base Pay deferred by the Participant as Supplemental Deferrals and (2) the
Maximum Matching Contribution Percentage of the STIP Pay and Lump- Sum Awards
deferred by the Participant as Supplemental Deferrals (up to the a maximum
deferral of 6% of the Participant’s STIP Pay and Lump-Sum Awards for the Plan
Year).  LTCPP Pay deferred by the Participant as Supplemental Deferrals shall
not be considered when determining Supplemental Matching Credits.  The amount
credited pursuant to this paragraph (a) shall be allocated to the Supplemental
Matching Credit Account maintained for the Participant.

 

(b)           Excess Matching Credit.  The Excess Matching Credit shall be in an
amount equal to the Maximum Matching Contribution Percentage of the
Participant’s Excess Deferrals.  The amount credited pursuant to this paragraph
(b) shall be allocated to the Excess Matching Credit Account maintained for the
Participant.

 

3.5          Non-Elective Contribution Credits.

 

(a)           Amount and Eligibility Requirements for Non-Elective Contribution
Credits. Effective January 1, 2011, if the Participant is eligible to receive
the Company non-elective contributions under the 401(k) Plan (i.e., the 3%/4%/5%
non-elective contributions under the 401(k) Plan), then as soon as
administratively practicable following the last day of each Plan Year (or more
frequently in the sole discretion of the Plan Administrator), the Plan
Administrator shall allocate non-elective contribution credits to the
Participant’s accounts for that Plan Year based on the Participant’s Points in
an amount equal to the product of the applicable percentage specified below
multiplied by the Participant’s NEC Eligible Pay:

 

Points

 

Applicable Percentage

 

44 or less

 

3

%

45 to 64

 

4

%

65 or more

 

5

%

 

A Participant shall only receive a Non-Elective Contribution Credit for a Plan
Year if: (a) such Participant is employed by the Company or an Affiliate on the
last day of the plan year for which the Company non-elective contributions are
made under the 401(k) Plan and (2) such Participant is credited with a “Year of
Benefit Service” (as such term is defined under the 401(k) Plan) during the Plan
Year.

 

(b)           Non-Elective Contribution Credits Upon Re-Employment.  A
Participant who: (1) incurs a Separation from Service; (2) is subsequently
re-employed by the Company or an Affiliate; and (3) at any time during such
period of re-employment meets the eligibility requirements for active
participation in the Plan pursuant to Section 2.1 shall be entitled to receive
Non-Elective Contribution Credits with respect to NEC Eligible Pay for services
to be performed beginning as of the first day of the month next following the
date that the individual meets the eligibility requirements to resume active
participation in the Plan.

 

10

--------------------------------------------------------------------------------


 

3.6          Certain Deferrals and Matching Credits.  Supplemental Deferrals,
Excess Deferrals, Supplemental Matching Credits and Excess Matching Credits
allocated to Participants for the 2005, 2006 and 2007 Plan Years prior to the
Spin-Off described in Article VII shall have been made initially to SEIP and
DEIP but shall be transferred to this Plan and become subject hereto by virtue
of such Spin-Off.  For periods beginning on and after such Spin-Off,
Supplemental Deferrals, Excess Deferrals, Supplemental Matching Credits and
Excess Matching Credits shall be made pursuant to the terms of this Article III.

 

3.7          Allocation Among Affiliates.  Each Adopting Affiliate may be
required to bear the costs and expenses of providing benefits accrued by
Participants that are currently or were previously employees of such Adopting
Affiliate.  Such costs and expenses will be allocated among the Adopting
Affiliates in accordance with (a) agreements entered into between the Company
and any Adopting Affiliate, or (b) in the absence of such an agreement,
reasonable procedures adopted by the Company.

 

3.8          Deferrals Attributable to Qualified Military Service.  An employee
who was, or was eligible to become, a Participant immediately before commencing
Qualified Military Service and who is re-employed following such Qualified
Military Service shall, upon his returning from Qualified Military Service, have
the right to elect additional Supplemental Deferrals and/or Excess Deferrals
(“Additional Deferrals”) in accordance with Section 3.1, over a period of time
equal to the lesser of (a) three times the length of his Qualified Military
Service, or (b) five years. Such Participant shall also be entitled to receive
Supplemental Matching Credits and/or Excess Matching Credits (“Additional
Credits”) attributable to such Additional Deferrals, in accordance with
Section 3.4, in the amount he would have received had such Additional Deferrals
been made during his period of Qualified Military Service.  All such Additional
Deferrals and Additional Credits shall be deemed to have been received during
the period of Qualified Military Service for purposes of applying all
limitations under this Plan, but shall otherwise be subject to the terms of the
Plan, including but not limited to the provisions of Section 3.1, Section 3.2,
Section 3.3, and Section 3.4.  For purposes of this Section 3.8, a Participant
shall be deemed to have received Base Pay and Incentive Compensation during his
period of Qualified Military Service based on the rate of Base Pay and Incentive
Compensation he would have received had he been an employee during such period
or, if such rate cannot be determined with reasonable accuracy, based on his
average Base Pay and Incentive Compensation received during the 12-month period
(or his entire period of employment, if shorter) immediately prior to the period
of military service. The provisions of this Section 3.8 shall be interpreted and
applied in accordance with Section 414(u) of the Code.

 

3.9          Additional Deferral Election Period in 2010.  In anticipation of
the changes to the Plan effective January 1, 2011, an additional deferral
election period, as permitted by Sections 3.1 and 3.2 and as described in this
Section 3.9, shall be held.

 

(a)           Election Period.  The election period described in this
Section 3.9 shall begin on October 26, 2010 and end on November 30, 2010, unless
extended to a later date by the Plan Administrator in a uniform and
non-discriminatory manner.  In no event, however, shall such special election
period extend beyond December 31, 2010.

 

11

--------------------------------------------------------------------------------


 

(b)           Application of Election Period.  The deferral election period
described in this Section 3.9 applies to: (1) all Participants and (2) those
eligible employees as of September 25, 2010 who are not yet Participants and,
who as a result, have never (i) made Supplemental Deferrals or Excess Deferrals
under the Plan and, thus, have never submitted Distribution Election Forms
hereunder or (ii) otherwise participated in another “account balance plan” other
than a separation pay plan, of the Company or an Affiliate that is aggregated
with the Plan under Section 409A of the Code.

 

(c)           Default Provisions.  If an individual identified in clause (2) of
paragraph (b) above fails to make a deferral election during the special
election period, the applicable provisions of Section 3.2(c)(2) shall apply.

 

ARTICLE IV

VESTING

 

4.1          Vesting of Non-Elective Contribution Account.  Subject to
Section 10.1, amounts credited to or allocable to a Participant’s Non-Elective
Contribution Account shall become fully vested and the rights and interests
therein shall not be forfeitable to the same extent that the Participant is
vested in his or her Company non-elective contributions, if any, under the
401(k) Plan.  To the extent any amounts are forfeited pursuant to this
Section 4.1, such amounts shall be subject to restoration to the Participant’s
Non-Elective Contribution Account in a similar manner to which Company
non-elective contributions forfeited under the 401(k) Plan are subject to
restoration.

 

4.2          Vesting of All Other Accounts.  Subject to Section 10.1, amounts
credited to or allocable to a Participant’s Supplemental Deferral Account,
Excess Deferral Account, Supplemental Matching Credit Account, and Excess
Matching Credit Account shall be fully vested at all times and the rights and
interests therein shall not be forfeitable

 

ARTICLE V

INVESTMENT OF ACCOUNTS

 

5.1          Adjustment of Accounts.  Except as otherwise provided elsewhere in
the Plan, as of each Valuation Date, each Participant’s accounts will be
adjusted to reflect credits under Article III and the positive or negative rate
of return on the Investment Funds selected by the Participant pursuant to
Section 5.2(b).  The rate of return will be determined by the Plan Administrator
pursuant to Section 5.2(f) and will be credited or charged in accordance with
policies applied uniformly to all Participants.

 

5.2          Investment Direction.

 

(a)           Investment Funds.  Each Participant may direct the notional
investment of amounts credited to his Plan accounts in one or more of the
Investment Funds.  The Investment Funds shall, at all times, be notional funds
that track the returns of the investment funds selected by the BFC for purposes
of the 401(k) Retirement Plan and made available to 401(k) Retirement Plan
participants.  In addition, the Investment Funds shall, at all times, include a
Company Stock Fund as described in Section 5.3.  Neither the Company, each
Adopting Affiliate, the Plan Administrator, the BFC, nor any other party shall
have any responsibility, duty

 

12

--------------------------------------------------------------------------------


 

of care (whether express or implied) or liability to any Participant in regards
to designation of the Investment Funds as set forth in Section 5.2(a).

 

(b)           Participant Directions.

 

(1)           General.  Each Participant may direct that all of the amounts
attributable to his accounts be invested in a single Investment Fund or may
direct that whole percentage increments of his accounts be invested in such fund
or funds as he shall desire in accordance with such procedures as may be
established by the Plan Administrator.  Unless the Plan Administrator prescribes
otherwise, such procedures generally shall mirror the procedures established
under the 401(k) Retirement Plan for participant investment direction.

 

(2)           Spin-Off from SEIP and DEIP.  Each Participant who became a
Participant in the Plan as a result of the Spin-Off described in Article VII or
by reason of Section 3.1(b)(2) shall be conclusively deemed to have directed the
Plan Administrator to invest all of the amounts attributable to his accounts in
the same manner as the Participant’s accounts were invested in SEIP and/or DEIP
as of the effective date of the Spin-Off and, in the absence of an affirmative
direction by the Spin-Off Participant regarding future deferrals pursuant to
paragraph (b)(l) above, such Participant shall be conclusively deemed to have
directed the Plan Administrator to invest such deferrals in the same manner as
the Participant’s deferrals were directed to be invested in SEIP and/or DEIP as
of the effective date of the Spin-Off. If a Participant participated in both
SEIP and DEIP as of the effective date of the Spin-Off and his investment
elections for future deferrals were different among plans, the Participant shall
be conclusively deemed to have directed the Plan Administrator to invest future
deferrals in the same manner as the Participant’s deferral elections pursuant to
DEIP.  The Participant may change his directions at any time in accordance with
the provisions of the Plan.

 

(c)           Changes and Intra-Fund Transfers.  Participant investment
directions may be changed, and amounts may be transferred from one Investment
Fund to another, in accordance with the procedures established by the Plan
Administrator.  The designation will remain in effect until changed by the
timely submission of a new designation by the Participant.

 

(d)           Default Selection.  In the absence of a designation by the
Participant, such Participant will be deemed to have directed the notional
investment of his accounts in the Investment Fund that tracks the return of the
401(k) Retirement Plan investment fund that is designated by the BFC as the
“default” investment fund for purposes of the 401(k) Retirement Plan.

 

(e)           Impact of Election.  The Participant’s selection of Investment
Funds shall serve only as a measurement of the value of the Participant’s
Accounts pursuant to Section 5.1 and this Section 5.2.  None of the Company, the
BFC, or the Plan Administrator are required to actually invest a Participant’s
accounts in accordance with the Participant’s selections.

 

(f)            Investment Performance.  Accounts shall be adjusted on each
Valuation Date to reflect investment gains and losses as if the accounts were
invested in the Investment Funds selected by the Participants in accordance with
this Section 5.2 and charged with any and all reasonable expenses as provided in
paragraph (g) below.  The earnings and losses determined

 

13

--------------------------------------------------------------------------------


 

by the Plan Administrator in good faith and in his discretion pursuant to this
Section shall be binding and conclusive on the Participant, the Participant’s
beneficiary and all parties claiming through them,

 

(g)           Charges.  The Plan Administrator may (but is not required to)
charge Participants’ accounts for the reasonable expenses of administration
including, but not limited to, carrying out and/or accounting for investment
instructions directly related to such accounts.

 

(h)           Investment of Matching Credits.  Supplemental Matching Credits and
Excess Matching Credits allocated to a Participant’s Supplemental Matching
Credit Account and/or Excess Matching Credit Account during the period beginning
on June 1, 2009 and ending on October 14, 2010 were notionally invested in the
Company Stock Fund.  A Participant may diversify the Supplemental Matching
Credits and/or Excess Matching Credits that were notionally invested in the
Company Stock Fund as described in this Section 5.2(h) by directing the notional
investment of the value of such matching credits to any other Investment Fund as
permitted by Section 5.2(b)(1).  If a Participant fails to diversify the value
of the Supplemental Matching Credits and/or Excess Matching Credits notionally
invested in the Company Stock Fund as described in this Section 5.2(h), he shall
be deemed to have directed the notional investment of such matching credits in
the Company Stock Fund.

 

5.3          Special Company Stock Fund Provisions.

 

(a)           General.  A Participant’s interest in the Company Stock Fund shall
be expressed in whole and fractional notional units of the Company Stock Fund. 
The Company Stock Fund shall track an investment in Company Stock in the same
manner as the 401(k) Retirement Plan’s company stock fund.  Accordingly, the
value of the unit in the Plan’s Company Stock Fund shall be the same as the
value of a unit in the 401(k) plan’s company stock fund.  Notwithstanding the
foregoing, if and to the extent that a company stock fund is no longer
maintained under the 401(k) Retirement Plan, the Plan Administrator shall
establish such rules and procedures as are necessary to maintain the Company
Stock Fund hereunder.

 

(b)           Investment Directions.  A Participant’s ability to direct
investments into or out of the Company Stock Fund shall be subject to such
procedures as the Plan Administrator may prescribe from time to time to assure
compliance with Rule 16b-3 promulgated under Section 16(b) of the Securities
Exchange Act of 1934, as amended, and other applicable requirements.  Such
procedures also may limit or restrict a Participant’s ability to make (or modify
previously made) deferral and distribution elections pursuant to Articles III
and VI, respectively.  In furtherance, and not in limitation, of the foregoing,
to the extent a Participant acquires any interest in an equity security under
the Plan for purposes of Section 16(b), the Participant shall not dispose of
that interest within six months, unless specifically exempted by
Section 16(b) or any rules or regulations promulgated thereunder.

 

(c)           Compliance with Securities Laws.  Any election by a Participant to
hypothetically invest any amount in the Company Stock Fund, and any elections to
transfer amounts from or to the Company Stock Fund to or from any other
Investment Fund, shall be subject to all applicable securities law requirements,
including but not limited to the last sentence of paragraph (b) above and
Rule 16b-3 promulgated by the Securities Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

To the extent that any election violates any securities law requirement or the
Company’s stock trading policies and procedures, the election shall be void.

 

(d)           Compliance with Company Trading Policies and Procedures.  Any
election by a Participant to hypothetically invest any amount in the Company
Stock Fund, and any elections to transfer amounts from or to the Company Stock
Fund to or from any other Investment Fund, shall be subject to all Company Stock
trading policies promulgated by the Company.  To the extent that any election
violates any such trading policy or procedures, the election shall be void.

 

5.4          Application to Beneficiaries.  Following the death of a
Participant, the term “Participant” in this Article V shall refer to the
Participant’s beneficiary described in Section 6.9.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VI

DISTRIBUTIONS

 

6.1          Limitation on Right to Receive Distribution.  A Participant shall
not be entitled to receive a distribution prior to the first to occur of the
following events:

 

(a)           The Participant’s Separation from Service, or in the case of a
Participant who is a Specified Employee, the date which is six months after the
Participant’s Separation from Service;

 

(b)           The date the Participant becomes Disabled;

 

(c)           The Participant’s death;

 

(d)           A specified time (or pursuant to a fixed schedule) specified at
the date of deferral of compensation;

 

(e)           An Unforeseeable Emergency; or

 

(f)            To the extent provided by the Secretary of the Treasury, a change
in the ownership or effective control of the Company or an Adopting Affiliate or
in the ownership of a substantial portion of the assets of the Company or an
Adopting Affiliate.

 

This Section 6.1 restates the restrictions on distributions set forth in
Section 409A of the Code and is intended to impose restrictions on distributions
pursuant to the Plan accordingly.  This Section 6.1 does not describe the
instances in which distributions actually will be made.  Rather, distributions
will be made only if and when permitted both by this Section 6.1 and another
provision of the Plan.

 

6.2          General Right to Receive Distribution.  Following a Participant’s
termination of employment or death, the Participant’s Plan accounts will be
distributed to the Participant in the manner and at the time provided in
Sections 6.4 and 6.5 or Section 6.9, as applicable. A transfer of a Participant
from the Company or any Affiliate to any other Affiliate or the Company shall
not be deemed to be a termination of employment for purposes of this
Section 6.2.

 

6.3          Amount of Distribution.  The amount distributed to a Participant
shall be based on the vested amounts credited to the Participant’s accounts as
of the Valuation Date immediately preceding the date of the distribution. 
Amounts shall be valued at the fair market value on the relevant Valuation Date
determined pursuant to uniform and non-discriminatory rules established by the
Plan Administrator.

 

6.4          Form of Distribution.  Accounts shall be distributed in cash in a
single lump-sum payment or in quarterly, semi-annual or annual installments.
Distributions shall be subject to such uniform rules and procedures as may be
adopted by the Plan Administrator from time to time, consistent with
Section 409A of the Code.  The form of payment shall be selected by the
Participant in the initial Distribution Election Form (which may be contained in
and be a part of a Deferral Agreement) submitted by the Participant to the Plan
Administrator on entry into the Plan.  A Participant may change his election by
filing a new Distribution Election Form with the

 

16

--------------------------------------------------------------------------------


 

Plan Administrator in accordance with Section 6.6.  If a revised Distribution
Election Form is not honored because it was not timely filed, distributions
shall be made in the form specified in the most recent valid Distribution
Election Form filed by the Participant.  If no valid Distribution Election
Form exists, the Participant’s accounts will be distributed in a single
lump-sum.

 

6.5          Timing of Distribution.  Except as provided in the next sentence,
funds will be distributed within an administratively reasonable period of time
following the six-month anniversary of the Participant’s Separation from
Service.  Notwithstanding the foregoing, a Participant may elect to further
defer the distribution of his accounts by filing a Distribution Election with
the Plan Administrator in accordance with Section 6.6.  If a revised
Distribution Election Form is not honored because it was not timely filed,
distributions shall be made pursuant to the most recent valid Distribution
Election Form filed by the Participant.  If no valid Distribution Election
Form exists, the Participant’s accounts will be distributed in accordance with
the first sentence of this Section 6.5.  If a Participant’s Separation from
Service is caused by his death, or a Participant dies after Separation from
Service, then funds will be distributed as described in Section 6.9.

 

6.6          Changes in Time and Form of Distribution.  A new Distribution
Election Form that delays the time of a payment elected by a Participant or the
form of payment selected by a Participant may be filed with the Plan
Administrator at any time, will be subject to such uniform rules and procedures
as may be adopted by the Plan Administrator from time to time, and only will be
honored in accordance with the following:

 

(a)           The new form will not take effect until at least 12 months after
the date on which the new form is filed with the Plan Administrator; and

 

(b)           The election may not be made less than 12 months prior to the date
the payment is scheduled to be made, is commenced or otherwise would be made;
and

 

(c)           The first payment with respect to which the election is made must
be deferred for a period of not less than five years from the date such payment
would otherwise be made.

 

The provisions of this Section 6.6 are intended to comply with
Section 409A(a)(4)(C) of the Code and shall be interpreted in a manner
consistent with the requirements of such section and any regulations, rulings or
other guidance issued pursuant thereto.

 

6.7          Special Election Period for 2007.  Pursuant to the transitional
guidance issued by the Internal Revenue Service and the Department of Treasury
in Section 3.02 of IRS Notice 2006-79, Participants may make distribution
elections in regards to their Plan accounts in accordance with this Section 6.7.

 

(a)           Election Period.  The election period described in this
Section 6.7 shall begin on April 1, 2007 and end on May 7, 2007 unless extended
to a later date by the Plan Administrator in a uniform and non-discriminatory
manner, in his sole discretion.  In no event, however, shall such special
election period extend beyond December 31, 2007.

 

17

--------------------------------------------------------------------------------


 

(b)           Application of Election Period.  The special election period
described in this Section 6.7 shall apply to Participants as provided in this
paragraph (b).

 

(1)           Participants to Whom Election Period Applies.  The special
election period shall only apply to the following Participants:

 

(i)            Active Participants.  Individuals who are Participants in the
Plan by reason of the Spin-Off described in Article VII or by reason of
Section 3.1(b)(2) and who, as of the first day of the special election period,
have not incurred a Separation of Service, have not died and are not Disabled;

 

(ii)           Separated Participants.  Individuals who are Participants in the
Plan by reason of the Spin-Off described in Article VII and who, as of the first
day of the special election period, have incurred a Separation from Service and
distributions pursuant to the Plan have not yet commenced; and

 

(iii)         Beneficiaries.  Beneficiaries described in Section 6.9 of
Participants who, as of the first day of the special election period had
deceased if, as of such date, distributions pursuant to the Plan have not yet
commenced with respect to the Participant.

 

(2)           Participants to Whom Election Period Does Not Apply.  The special
election period shall not apply to the following Participants:

 

(i)            Participants in Pay Status.  Individuals who are Participants in
the Plan by reason of the Spin-Off described in Article VII and who, as of the
first day of the special election period, are receiving distributions pursuant
to the Plan;

 

(ii)           Other Participants.  Any other Participants not described in
paragraphs (b)(l) and (b)(2)(i) of this Section 6.7; and

 

(iii)         Beneficiaries.  Any beneficiary not described in paragraph
(b)(l)(iii) of this Section 6.7.

 

(c)           Default Provisions.  If a Participant to whom the special election
period applies fails to make a distribution election during the special election
period the following rules shall apply:

 

(1)           Active Participants.  If a Participant identified in paragraph
(b)(l)(i) above fails to make an election during the special election period,
the default provisions of Section 6.4 and Section 6.5 shall apply (subject to
the Participant’s ability to change his distribution elections pursuant to
Section 6.6).

 

(2)           Separated Participants and Beneficiaries.  If a Participant
identified in paragraph (b)(l)(ii) above or a beneficiary described in paragraph
(b)(l)(iii) above fails to affirmatively make an election during the special
election period, such individual shall be deemed to have made an election
pursuant to the Plan that is identical to the distribution elections made
pursuant to SEIP and/or DEIP in good faith compliance with Section 409A of the

 

18

--------------------------------------------------------------------------------


 

Code (subject to the individual’s ability to change his distribution elections
pursuant to Section 6.6).

 

(d)           April 1, 2007 Commencements.  Notwithstanding anything in this
Section 6.7 to the contrary, the special election period shall not apply to a
Participant or beneficiary described in Section 6.9 who had previously made an
election (and, therefore, for whom a default election is not in effect) pursuant
to SEIP and/or DEIP whereby a lump-sum distribution or installment payments are
scheduled to commence as of April 1, 2007.  In the case of these Participants
and beneficiaries, such lump sum distribution or installment payments shall
commence as of April 1, 2007 as previously elected (i.e., in accordance with the
distribution elections made pursuant to SEIP and/or DEIP in good faith
compliance with Section 409A of the Code).

 

6.8          Default Provisions for Certain Participants Relating to 2010
Election Period.  If an individual identified in clause (2) of
Section 3.9(b) fails to complete an initial Distribution Election Form during
the election period described Section 3.9, the default provisions of Section 6.4
and Section 6.5 shall apply to such individual’s Plan accounts (subject to the
ability to change distribution elections pursuant to Section 6.6).

 

6.9          Payment Upon Death.

 

(a)           Beneficiary Designation.  If a Participant should die before
receiving a full distribution of his Plan accounts, distribution shall be made
to the beneficiary designated by the Participant, in accordance with such
uniform rules and procedures as may be adopted by the Plan Administrator from
time to time.  If a Participant has not designated a beneficiary, or if no
designated beneficiary is living on the date of distribution, then the
Participant’s beneficiary shall be that person or persons entitled to receive
distributions of the Participant’s accounts under the 401(k) Plan.

 

(b)           Timing and Form of Payment to Beneficiary.

 

(1)           Payments Commenced at Time of Death.  If, at the time of the
Participant’s death, installment payments of the Participant’s accounts have
commenced pursuant to this Article VI, such payments shall continue to the
Participant’s beneficiary in the same time and the same form as if the
Participant has remained alive until the last installment payment was scheduled
to be made.  Notwithstanding the foregoing, a beneficiary may take a withdrawal
upon an Unforeseeable Emergency pursuant to Section 6.10, applying the
provisions of such Section by substituting the term “beneficiary” for
“Participant.”

 

(2)           Payments Not Commenced at Time of Death.  If, at the time of the
Participant’s death, payments of the Participant’s accounts has not commenced
pursuant to this Article VI, the distributions made pursuant to this Section 6.9
shall be made to the Participant’s beneficiary in accordance with the then
current and valid distribution election made by the Participant (or, in the
absence of such a distribution election, in accordance with the “default”
provisions of Section 6.4).  If the distribution election applicable to the
Participant provided for payment to commence within an administratively
reasonable period of time following the six-month anniversary of the
Participant’s Separation from Service, this six-month

 

19

--------------------------------------------------------------------------------


 

anniversary shall be disregarded in the even of the Participant’s death, and
payments shall commence within an administratively reasonable period of time
following the Participant’s death.  Notwithstanding the foregoing, a beneficiary
may take a withdrawal upon an Unforeseeable Emergency pursuant to Section 6.10
or change the timing and form of payment pursuant to Section 6.6 applying the
provisions of such Sections by substituting the term “beneficiary” for
“Participant” as the context requires, thereunder.

 

6.10        Payment Upon Unforeseeable Emergency.

 

(a)           General.  Notwithstanding any provision of the Plan to the
contrary, if a Participant incurs an Unforeseeable Emergency, the Participant
may elect to make a withdrawal from the Participant’s account (even after
distribution of the Participants accounts has commenced pursuant to
Section 6.2.  A withdrawal on account of Unforeseeable Emergency may be made if,
as determined under regulations of the Secretary of the Treasury, the amounts
withdrawn with respect to an emergency do not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the withdrawal, after taking into account the extent
to which such hardship is or may be relieved: (1) through reimbursement or
compensation by insurance or otherwise; (2) by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship; or (3) by cessation of deferrals under the Plan.

 

(b)           Information Required.  A Participant who wishes to receive a
distribution pursuant to this Section 6.10 shall apply for such distribution to
the Plan Administrator and shall provide information to the Plan Administrator
reasonably necessary to permit the Plan Administrator to determine whether an
Unforeseeable Emergency exists and the amount of the distribution reasonably
needed to satisfy the emergency need.

 

6.11        Payment Upon Re-Employment.  This Section 6.11 shall apply to an
individual who incurs a Separation from Service (if, at the time of such
Separation from Service, such individual is a Participant), who is subsequently
re-employed by the Company or an Affiliate and with respect to whom all amounts
allocated to such Participant’s accounts have not been paid out at the time of
re-employment.  Distributions of the amounts allocated to such Participant’s
accounts with respect to the Participant’s participation before such
re-employment shall be made in accordance with the distribution elections in
effect immediately prior to such re-employment without regard to any subsequent
Separation from Service, subject to the other provisions of this Article VI. 
If, pursuant to Section 3.2(d) or Section 3.5(b), a Participant elects to make
Deferrals or is eligible to receive Non-Elective Contribution Credits following
such re-employment, such post re-employment Deferrals and Non-Elective
Contribution Credits shall be subject to their own distribution elections made
in accordance with Section 3.2(c)(3) and this Article VI.

 

6.12        Withholding.  All distributions will be subject to all applicable
tax and withholding requirements.

 

6.13        Ban on Acceleration of Benefits.  Neither the time nor the schedule
of any payment under the Plan may be accelerated except as permitted in
regulations or other guidance issued by the Internal Revenue Service or the
Department of the Treasury and as incorporated herein.

 

20

--------------------------------------------------------------------------------


 

ARTICLE VII

SPIN-OFF FROM SEIP AND DEIP

 

7.1          General.  In response to the enactment of Section 409A of the Code
and pursuant to transitional guidance issued by the Internal Revenue Service and
the Department of Treasury, deferrals and matching credits under SEIP and DEIP
have been frozen and all amounts deferred and vested in those plans prior to
January 1, 2005 have been “grandfathered” and thus are not subject to the
requirements of Section 409A.  The deferrals and matching credits made pursuant
to SEIP and DEIP from January 1, 2005 through March 25, 2007, (and the
earnings/losses thereon) were spun-off to the Plan as provided in this
Article VII.

 

7.2          Amounts Spun-Off.  All amounts credited to participant accounts in
SEIP and DEIP on or after January 1, 2005 through March 25, 2007 and not fully
distributed on or before April 1, 2007 were spun-off and allocated to Plan
accounts, and were invested, as provided in Section 7.3.  The amounts deferred
prior to January 1, 2005 were determined in accordance with Q&A- 17 of IRS
Notice 2005-1, proposed and final regulations, and any other applicable guidance
issued by the Internal Revenue Service or the Department of Treasury.

 

7.3          Allocation and Investment of SEIP and DEIP Amounts.  Amounts
spun-off from SEIP and DEIP are allocated to accounts under the Plan in
accordance with this Section 7.3.

 

(a)           SEIP.  Amounts deferred by participants under SEIP are allocated
to the Participant’s Excess Deferral Account in the Plan.  Matching credits made
by the Company under SEIP are allocated to the Participant’s Excess Matching
Credit Account in the Plan.

 

(b)           DEIP.  Amounts deferred by participants under DEIP are allocated
to the Participant’s Supplemental Deferral Account in the Plan.  Matching
credits made by the Company under DEIP are allocated to the Participant’s
Supplemental Matching Credit Account in the Plan.

 

(c)           Investments.  The amounts spun-off to the Plan in accordance with
Section 7.2 are invested in accordance with Section 5.2(b)(2).

 

7.4          Deferral Elections.  Deferral elections made by participants in
DEIP and SEIP for amounts deferred in 2007 on and after March 26, 2007 shall
apply to the Plan as provided in this Section 7.4.

 

(a)           SEIP.  Elections to defer Eligible Pay in 2007 under SEIP are
considered Excess Deferral elections pursuant to the Plan, provided such
elections otherwise comply with Section 409A of the Code and any transitional
guidance issued by the Internal Revenue Service or the Department of Treasury.

 

(b)           DEIP.  Elections to defer Base Pay in 2007 and elections to defer
Incentive Compensation paid in 2007 for any performance periods ending between
July 1, 2006 and December 31, 2006 under DEIP are considered Supplemental
Deferral elections pursuant to the Plan, provided such elections otherwise
comply with Section 409A of the Code and any transitional guidance issued by the
Internal Revenue Service or the Department of Treasury.

 

21

--------------------------------------------------------------------------------


 

(c)           Investments.  The amounts deferred in accordance with this
Section 7.4 are invested in accordance with Section 5.2(b)(2).

 

7.5          Distribution Elections.

 

(a)           Participants in Pay Status.  The distribution elections made
pursuant to SEIP and/or DEIP in good faith compliance with Section 409A by the
Participants identified in Section 6.7(b)(2)(i) shall continue to apply.

 

(b)           Other Participants.  All other individuals whom become
Participants by virtue of the Spin-Off described in this Article VII shall make
elections regarding the timing and form of distributions in accordance with
Section 6.7.

 

7.6          Effective Date of Spin-Off.  The Spin-Off described in this
Article VII shall be effective as of 11:59:59 P.M. on March 25, 2007.

 

ARTICLE VIII

ADMINISTRATION OF THE PLAN

 

8.1          General Powers and Duties.  The following list of powers and duties
is not intended to be exhaustive, and the Plan Administrator shall, in addition,
exercise such other powers and perform such other duties as he may deem
advisable in the administration of the Plan, unless such powers or duties are
expressly assigned to another pursuant to the provisions of the Plan.

 

(a)           General.  The Plan Administrator shall perform the duties and
exercise the powers and discretion given to him in the Plan document and by
applicable law and his decisions and actions shall be final and conclusive as to
all persons affected thereby.  The Company and the Adopting Affiliates shall
furnish the Plan Administrator with all data and information that the Plan
Administrator may reasonably require in order to perform his functions.  The
Plan Administrator may rely without question upon any such data or information.

 

(b)           Disputes.  Any and all disputes that may arise involving
Participants or beneficiaries shall be referred to the Plan Administrator and
his decision shall be final.  Furthermore, if any question arises as to the
meaning, interpretation or application of any provisions of the Plan, the
decision of the Plan Administrator shall be final.

 

(c)           Agents.  The Plan Administrator may engage agents, including
recordkeepers, to assist him and he may engage legal counsel who may be counsel
for the Company.  The Plan Administrator shall not be responsible for any action
taken or omitted to be taken on the advice of such counsel, including written
opinions or certificates of any agent, counsel, actuary or physician.

 

(d)           Insurance.  At the Director’s request, the Company shall purchase
liability insurance to cover the Director in his activities as the Plan
Administrator.

 

(e)           Allocations.  The Plan Administrator is given specific authority
to allocate responsibilities to others and to revoke such allocations.  When the
Plan Administrator has

 

22

--------------------------------------------------------------------------------


 

allocated authority pursuant to this paragraph, the Plan Administrator is not to
be liable for the acts or omissions of the party to whom such responsibility has
been allocated.

 

(f)            Records.  The Plan Administrator shall supervise the
establishment and maintenance of records by its agents, the Company and each
Adopting Affiliate containing all relevant data pertaining to any person
affected hereby and his or her rights under the Plan.

 

(g)           Interpretations.  The Plan Administrator, in his sole discretion,
shall interpret and construe the provisions of the Plan (and any underlying
documents or policies).

 

(h)           Electronic Administration.  The Plan Administrator shall have the
authority to employ alternative means (including, but not limited to,
electronic, internet, intranet, voice response or telephonic) by which
Participants may submit elections, directions and forms required for
participation in, and the administration of, the Plan.  If the Plan
Administrator chooses to use these alternative means, any elections, directions
or forms submitted in accordance with the rules and procedures promulgated by
the Plan Administrator will be deemed to satisfy any provision of the Plan
calling for the submission of a written election, direction or form.

 

(i)            Accounts.  The Plan Administrator shall combine the various
accounts of a Participant if he deems such action appropriate.  Furthermore, the
Plan Administrator shall divide a Participant’s accounts into sub-accounts if he
deems such action appropriate.

 

(j)            Delegation.  The Plan Administrator may delegate his authority
hereunder, in whole or in part, in his sole and absolute discretion.

 

8.2          Claims Procedures.  Benefit claims under the Plan shall be resolved
in accordance with Code Section 409A and uniform and nondiscriminatory
procedures adopted by the Plan Administrator in accordance with Section 503 of
ERISA.

 

ARTICLE IX

AMENDMENT

 

9.1          Amendment.  The Company shall have the right at any time to amend,
in whole or in part, any or all of the provisions of this Plan by action of the
Board of Directors of the Company; provided, however, if the amendment does not
constitute a reallocation of fiduciary duties among those designated to act
under the Plan or an allocation of fiduciary duties to committees and/or persons
not previously designated to act under the Plan, then the Company’s Vice
President, Human Services Division, shall have the authority to amend the Plan,
acting in consultation with the Company’s Chairman of the Board and the
appropriate Group President(s) of the Company (or in consultation with the full
Board of Directors if the Chairman of the Board deems it necessary and
appropriate). The Company’s Vice President, Human Services Division, may
designate any other officer(s) of the Company as having authority to amend the
Plan in the Vice President’s absence, which officer shall also act in
consultation with the Company’s Chairman of the Board and the appropriate Group
President(s) of the Company (or in consultation with the full Board of Directors
if the Chairman of the Board deems it necessary and appropriate).

 

23

--------------------------------------------------------------------------------


 

9.2          Effect of Amendment.  Any amendment of the Plan shall not directly
or indirectly reduce the balance of any Plan account as of the effective date of
such amendment.

 

9.3          Termination.  The Company expressly reserves the right to terminate
the Plan.  In the event of termination, the Company shall specify whether
termination will change the time at which distributions are made; provided that
any acceleration of a distribution is consistent with Section 409A of the Code. 
In the absence of such specification, the timing of distributions shall be
unaffected by termination.

 

ARTICLE X

GENERAL PROVISIONS

 

10.1        Participant’s Rights Unsecured.  The Plan at all times shall be
entirely unfunded and no provision shall at any time be made with respect to
segregating any assets of the Company for payment of any distributions
hereunder.  The right of a Participant or his or her designated beneficiary to
receive a distribution hereunder shall be an unsecured claim against the general
assets of the Company, and neither the Participant nor a designated beneficiary
shall have any rights in or against any specific assets of the Company.  All
amounts credited to a Participant’s accounts hereunder shall constitute general
assets of the Company and may be disposed of by the Company at such time and for
such purposes as it may deem appropriate.  Nothing in this Section shall
preclude the Company from establishing a “Rabbi Trust,” but the assets in the
Rabbi Trust must be available to pay the claims of the Company’s general
creditors in the event of the Company’s insolvency.

 

10.2        No Guaranty of Benefits.  Nothing contained in the Plan shall
constitute a guaranty by the Company or any other person or entity that the
assets of the Company will be sufficient to pay any benefit hereunder.

 

10.3        No Enlargement of Employee Rights.  No Participant shall have any
right to receive a distribution from the Plan except in accordance with the
terms of the Plan.  Participation in the Plan shall not be construed to give any
Participant the right to be retained in the service of the Company or an
Adopting Affiliate.

 

10.4        Section 409A Compliance.  The Company intends that the Plan meet the
requirements of Section 409A of the Code and the guidance issued thereunder. 
The Plan shall be administered, construed and interpreted in a manner consistent
with that intention.

 

10.5        Spendthrift Provision.  No interest of any person or entity in, or
right to receive a distribution under, the Plan shall be subject in any manner
to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind; nor shall any such interest or right to
receive a distribution be taken, either voluntarily or involuntarily, for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims in bankruptcy proceedings.  This
Section shall not preclude arrangements for the withholding of taxes from
deferrals, credits, or benefit payments, arrangements for the recovery of
benefit overpayments, arrangements for the transfer of benefit rights to another
plan, or arrangements for direct deposit of benefit payments to an account in a
bank, savings and loan

 

24

--------------------------------------------------------------------------------


 

association or credit union (provided that such arrangement is not part of an
arrangement constituting an assignment or alienation).

 

10.6        Domestic Relations Orders.  Notwithstanding any provision of the
Plan to the contrary, and to the extent permitted by law, a Participant’s
accounts may be assigned or alienated pursuant to a “Domestic Relations Order”
(as such term is defined in Section 414(p)(1)(B) of the Code), subject to such
uniform rules and procedures as may be adopted by the Plan Administrator from
time to time.  Any amount subject to a Domestic Relations Order shall be
distributed as soon as practicable.

 

10.7        Incapacity of Recipient.  If the Plan Administrator is served with a
court order holding that a person entitled to a distribution under the Plan is
incapable of personally receiving and giving a valid receipt for such
distribution, the Plan Administrator shall postpone payment until such time as a
claim therefore shall have been made by a duly appointed guardian or other legal
representative of such person.  The Plan Administrator is under no obligation to
inquire or investigate as to the competency of any person entitled to a
distribution.  Any payment to an appointed guardian or other legal
representative under this Section shall be a payment for the account of the
incapacitated person and a complete discharge of any liability of the Company
and the Plan therefor.

 

10.8        Successors.  The Plan shall be binding upon the successors and
assigns of the Company and upon the heirs, beneficiaries and personal
representatives of the individuals who become Participants hereunder.

 

10.9        Limitations on Liability.  Notwithstanding any of the preceding
provisions of the Plan, neither the Plan Administrator, the Director, or the
Company, nor any individual acting as the Plan Administrator’s, the Director’s,
or the Company’s employee, agent, or representative shall be liable to any
Participant, former Participant, beneficiary or other person for any claim,
loss, liability or expense incurred in connection with the Plan.

 

10.10      Conflicts.  If any person holds a position under the Plan through
which he or she is charged with making a decision about the administration of
his or her own (or any immediate family member’s) Plan participation, including,
without limitation, decisions regarding eligibility, or account valuation, or
the administration of his or her Plan investments, then such person shall be
recused and the decision shall be made by the Plan Administrator.  If a decision
is required regarding the administration of the Plan Administrator’s Plan
participation, including without limitation, decisions regarding eligibility, or
account valuation, or the administration of his or her Plan investments, such
decision shall be made by the Company’s Vice President, Human Services
Division.  Nothing in this Section 10.10 shall be construed to limit a
Participant’s or the Plan Administrator’s ability to make decisions or elections
with regard to his or her participation in the Plan in the same manner as other
Participants.

 

10.11      Overpayments.  If it is determined that a distribution under the Plan
should not have been paid or should have been paid in a lesser amount, written
notice thereof shall be given to the recipient of such distribution (or his
legal representative) and he shall repay the amount of overpayment to the
Company. If he fails to repay such amount of overpayment promptly, the Company
shall arrange to recover for the Plan the amount of the overpayment by making an

 

25

--------------------------------------------------------------------------------


 

appropriate deduction or deductions from any future benefit payment or payments
payable to that person (or his survivor or beneficiary) under the Plan or from
any other benefit plan of the Company.

 

26

--------------------------------------------------------------------------------